PER CURIAM.
Patrick Michael Fisher seeks certiorari review of the circuit court order that dismissed his petition for writ of habeas corpus. He claims that the Department of Corrections and the Florida Parole Commission improperly structured the consecutive sentences in his two cases, resulting in his conditional release term for the first crime being served at the end of both consecutive prison sentences. The circuit court found that Fisher had failed to show that he had exhausted his administrative remedies and dismissed the petition without prejudice to do so.
Fisher asks that he be excused from the exhaustion requirement, but he does not offer any legally cognizable reason why. Due to this unexcused failure to exhaust administrative remedies, the circuit court properly dismissed his habeas petition without prejudice to seek administrative relief. See Moore v. Dugger, 613 So.2d 571 (Fla. 1st DCA 1993). We deny the petition for writ of certiorari without prejudice to Fisher pursuing administrative relief, and if necessary to seek judicial review in the circuit court after all available administrative remedies have been exhausted.
WARNER, C.J., DELL and GROSS, JJ., concur.